Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated May 12, 2022, has been received. By way of this reply, Applicant has amended the specification and claims 1, 4, 21, and 43. 
Claims 1, 4, 11, 21-22, 33, 38, 41, 43, 46, 48, 50-51, 53, 56-57 and 60 remain pending in the application. Claims 38, 41, 43, 46, 48, 50-51, 53, 56-57, and 60 remain withdrawn from consideration.
Claims 1, 4, 11, 21-22, and 33 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 12, 2022.

Claim Rejections - 35 USC § 112

Claims 1, 4, 11, 21-22, and 33 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1, 4, 11, 21-22, and 33 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1, 4, and 33 were previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rabbitts (US20170010266A1, cited in IDS).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 21-22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbitts (US20170010266A1, cited in IDS) in view of Roellecke (Gene Ther. 2016 Jul;23(7):615-26), Hedley (Nat Rev Cancer. 2007 Nov;7(11):870-9, cited in IDS), and Friedman (WO2015188119A1).
Applicant argues that the cited references do not teach the claims as amended; specifically, the cited references do not teach or suggest an engineered immune cell that comprises a nucleic acid encoding a prodrug converting enzyme that is configured to be secreted or expressed on the surface of the immune cell and a T cell receptor or a chimeric antigen receptor that is expressed on the surface of the immune cell and binds to a tumor antigen. Applicant further argues that the cited references do not provide the skilled artisan with any guidance as to how to generate engineered immune cells that can exclusively activate systemically administered prodrugs to their cytotoxic form within the vicinity of target tumor cells without inducing cell death in the engineered immune cells. 
Applicant's arguments have been considered fully but are not found to be persuasive.
First, the claims as amended do not require that the engineered immune cells must activate systemically administered prodrugs to their cytotoxic form within the vicinity of target tumor cells without inducing cell death in the engineered immune cells. Neither is such a property taught by the specification. Figure 23 of the specification states that cells which express CPG2 are sensitized to prodrug treatment, resulting in cell death (also see para. 0495 of the specification). Additionally, Figure 28E and paragraph 0507 of the specification confirm that both effector cells and target cells are destroyed by the activated prodrug.
According to the teachings of Rabbitts, the rationale to combine a pro-drug converting enzyme with a CAR-expressing cell is to convert the pro-drug to an active drug at the target location (i.e., at the tumor where the cells express the CAR target). The localization of enzyme activity ensures that the pro-drug is activated/cleaved only in the immediate vicinity of the target location. (para. 0097). Rabbitts also teaches both carboxypeptidase G2 and beta-lactamase as exemplary pro-drug activating enzymes (para. 0098). Therefore, it was known to be desirable to employ pro-drug activating enzymes such as carboxypeptidase G2 and beta-lactamase in conjugation with a CAR-expressing immune cell in order to target the effects of these prodrugs to tumor cells, so they may convert pro-drugs to active, cytotoxic drugs in the vicinity of tumor cells.
Rabbitts further teaches nucleic acids which encode CARs (para. 0079).
Furthermore, Hedley describes the use of carboxypeptidase G2 as "gene therapy", which implies the use of carboxypeptidase G2 as a nucleic acid (page 875, center column, last paragraph).
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(I).
As CARs, carboxypeptidase G2 and beta-lactamase were known in the art, and such products were known to be useful in gene therapy, it follows logically that the skilled artisan would be able to envision nucleic acids which encode the above proteins. 
Both CARs and prodrug converting enzymes were both known the art as of the effective filing date of the invention. Motivation to combine the two compounds together is stated plainly in the teachings of Rabbitts. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. If the arrangement of the various elements in the claimed combination confers some advantage that would not be predicted by the prior art, Applicant has not demonstrated it in their response.
This rejection is therefore maintained.

Double Patenting
Claims 1, 4, 11, 21-22, and 33 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 18-19, 30, 60, 62, 64, 67, 68, and 70 of copending Application No. 16/627,266.
Claims 1, 4, 11, 21, and 33 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 19, 20, 31, 43, 68, 72, 73, 75, 78, 85- 87, 90, and 92 of copending Application No. 16/627,270.
Applicant’s amendments to the claims have addressed these issues. The above rejections under double patenting are therefore withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberge teaches a construct comprising a nucleic acid encoding a beta-lactamase enzyme operably linked to a CC49 scFv, an antibody with specificity for TAG-72, a carbohydrate epitope that is over-expressed and exposed on a large fraction of solid malignancies (see, e.g., "Construction and mutagenesis of TAB2.4", starting on page 141). Roberge further teaches that such a combination is useful for antibody dependent enzyme prodrug therapy (ADEPT) (see, e.g., page 141, left column). The teachings of Roberge make it clear that the construction of such prodrug-activating enzymes, even in the context of fusion to an antibody for antibody dependent enzyme prodrug therapy, was known in the art. 
Marais teaches that prodrug activating enzymes used in gene-directed enzyme prodrug therapy (GDEPT) may be expressed within the cytoplasm or on the surface of cells, as well as advantages and disadvantages of each localization (see, e.g., page 1373, left column, second paragraph). Marais also teaches methods to tether carboxypeptidase G2 to the cell surface, thereby enhancing the bystander effect (see, e.g., page 1373, right column, second paragraph).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644